DETAILED ACTION
Information Disclosure Statement
The information disclosure statements submitted on 01/07/2021, 08/31, 2021 and 11/17/2021 have been considered by the Examiner and made of record in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

a) Claims 1-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over the allowed claims 1-25 of 16/833,001. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are fully encompassed by the patented claims.
For example, claim 1 of the present application discloses “receiving, from a memory, a patient study comprising: i) one or more cardiac biomarker measurements derived from a patient sample, and ii) a plurality of echocardiogram images taken by an ultrasound device of a patient heart; separating, by a filter, the plurality of echocardiogram (echo) images according to 2D images and Doppler modality images based on analyzing image metadata; classifying the 2D images by view type; classifying the Doppler modality images by view type; segmenting regions of interest in the 2D images to produce segmented 2D images; segmenting the Doppler modality images to generate waveform traces to produce segmented Doppler modality images; using both 
Claim 15 of the present application discloses “ a memory storing a patient study comprising: i) one or more cardiac biomarker measurements derived from a patient sample, and ii) a plurality of echocardiogram (echo) images taken by an ultrasound device of a patient heart; a processor coupled to the memory; and a workflow engine executed by the processor that is configured to: separate, by a filter, the plurality of echocardiogram images according to 2D images and Doppler modality images based on analyzing image metadata; classify the 2D images by view type; classify the Doppler modality images by view type; segment regions of interest in the 2D images to produce segmented 2D images; segment the Doppler modality images to generate waveform traces to produce segmented Doppler modality images; use both the segmented 2D images and the segmented Doppler modality images to calculate measurements of cardiac features for both left and right sides of the heart; compare the one or more cardiac biomarker measurements and the calculated measurements of cardiac features with International cardiac guidelines; and output a report showing the one or more cardiac biomarker measurements and the calculated measurements that fall within or outside of the International guidelines.”  Similarly, claim 19 of the patented claims disclose “ receiving, from a memory, one of the patient studies comprising a plurality of echocardiogram images; separating the plurality 
Claim 29 of the present application discloses “a server comprising a memory and a processor coupled to the memory, the server in network communication with remote computers at respective laboratories, the respective laboratories maintaining cardiac and echocardiogram (echo) biomarker files comprising one or more cardiac biomarker measurements and echocardiogram image files; and a workflow engine executed on the server that is configured to: download and install a client and a set of neural networks to a first remote computer of a first laboratory, the client accessing the cardiac and echo biomarker files of the first laboratory to train the set of neural networks and to upload a first trained set of neural networks to the server; download and install the client and the first trained set of neural networks to a second remote computer of a second laboratory, the client accessing the cardiac and echo biomarker files of the second laboratory to continue to train the first trained set of neural networks and to upload a second trained set of neural networks to the server; and continuing the process until the client and the second trained set of neural networks is downloaded and installed to a last remote computer of a last laboratory, the client accessing the cardiac and echo biomarker files of the last laboratory to continue to train the second trained set of neural networks and to upload a final trained set of neural networks to the server.”  Similarly, claim 25 of the patented claims disclose “ downloading and installing a client and a set of neural networks to a first remote computer of a first laboratory, the lightweight client accessing the echocardiogram image files of the first laboratory to train the set of neural networks and to upload a first trained set of neural networks to the server; downloading and installing the client and the first trained set of neural networks to 

b) Claims 1-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over the allowed claims 1-43 of 16/833,001. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are fully encompassed by the patented claims.  For example, claim 1 of the present application discloses “receiving, from a memory, a patient study comprising: i) one or more cardiac biomarker measurements derived from a patient sample, and ii) a plurality of echocardiogram images taken by an ultrasound device of a patient heart; separating, by a filter, the plurality of echocardiogram (echo) images according to 2D images and Doppler modality images based on analyzing image metadata; classifying the 2D images by view type; classifying the Doppler modality images by view type; segmenting regions of interest in the 2D images to produce segmented 2D images; segmenting the Doppler modality images to generate waveform traces to produce segmented Doppler modality images; using both the segmented 2D images and the segmented Doppler modality images to calculate measurements of cardiac features for both left and right sides of the heart; comparing the one or more cardiac biomarker measurements and 

Relevant Prior Art Directed to State of Art
Beymer (US 2018/0108125 A1) discloses automatic detection of disease from analysis of echocardiographer findings in echocardiogram videos is provided. In various embodiments, a plurality of medical images containing embedded text are read. The plurality of medical images are clustered into a plurality of clusters. Medical images of a first cluster of the plurality of clusters are ranked based on the frequency of measurement names within the medical images of 

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665